JOHNSON, Circuit Judge.
This cause coming on to be heard upon the pleadings and evidence, and it being suggested that the defendant Langdon has died since this action was commenced, and after hearing E. E. Bullard, counsel for the complainant, and E. Cowen, counsel for the defendants, and the court having duly considered the same, and being of the opinion that the complainant was the first and original inventor of certain new and useful improvements in shovel plows, not known or used before, as described and claimed in his patent bearing date June 19th. 1866, adjudges and decrees that the defendants, and each of them, have infringed the said patent in making and vending shovel plows with wings, embracing the invention *476and improvement covered by said letters patent.
And it is further adjudged that the wings «pon the mold-board of the plow, made by the defendants, and marked “Complainant’s Exhibit T—-Dennis,” and referred to in the complainant’s evidence, are in substantial accordance with the specifications annexed to said patent, and are an infringement of the rights secured to the complainant by said patent dated June 19th. 18GG, referred to in said complaint.
And it is further adjudged and decreed that the said defendants, their agents and servants, and each and all of them, be restrained and enjoined from making, vending, or using, or in any manner disposing of shovel plows, or mold-boards for such plows, embracing the inventions and improvements described in said letters patent.
And it is further adjudged and decreed that this cause be referred to E. W. Paige, of Schenectady, as a special master, to ascertain and report the number of shovel-plows made, and the number sold by the defendants, or either of them, with steel wings c-f the form mentioned in said “Exhibit T—Dennis,” or substantially of the form covered by the said patent, and the damages the complainant has sustained, and the profits derived by the defendants, or either of them, by reason of such infringements. And upon the coming in and confirmation of the said report, that said complainant have a decree and execution for the amount found due him, and also for the costs of this suit to be taxed.